--------------------------------------------------------------------------------

EXHIBIT 10.22
 
Consulting Agreement
 
Recitals
 
CONSULTING AGREEMENT entered into this 23rd day of November 2011, by and between
Seafarer Exploration Corp. (the "Company"), and Blulife Inc ("Consultant").
 
WHEREAS, the Company desires to hire the consulting services of Consultant in
the areas of Business Development, Mergers and Acquisitions and Business
Strategy for the Company (the "Services") in connection the Company's business
and office space on the east coast of Florida.
 
WHEREAS, in consideration for the Services, the Company shall pay the Consultant
upon the terms and conditions hereinafter set forth.
 
NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:
 
1.       Provision of Services
Duties of Consultant, The Consultant will provide such services and advice to
the Company so as to advise the Company in business development, mergers and
acquisitions, business strategy and specifically for analysis of the treasure
industry. Without limiting the generality of the foregoing, Consultant will also
assist the Company in developing, studying and evaluating acquisition proposals;
prepare reports and studies thereon when advisable. The Consultant will also
provide also provide office space as needed at 55 SE 2nd Ave Delray Beach, FL
33444 for Seafarer's use for a period of one year from the date of this
agreement. Nothing contained herein constitutes a commitment on the part of the
Consultant to find an acquisition target for the Company or, if such target is
found, that any transaction will be completed. This Agreement is not a contract
for listing services, and nothing in this Agreement will require the Consultant
to negotiate on behalf of the Company with corporations that are involved with
listings or making a market in corporate securities in the OTC markets.
Consultant would undertake such services under the direction of Kyle Kennedy,
Company President.
 
1.1 Duties Expressly Excluded
Duties Expressly Excluded. This Agreement expressly excludes the Consultant from
providing public relation services to the Company inclusive of but not limited
to (i) direct or indirect promotion of the Company's securities; (ii) assistance
in making of a market in the Company's securities. The Consultant shall not have
the power of authority to bind the Company to any transaction without the
Company's prior written consent.

 
Page 1 of 6

--------------------------------------------------------------------------------

 
 
Consulting Agreement
 
2.        Compensation, Term and Termination
The Company shall compensate the Consultant by payment of 2,000,000 shares of
restricted common stock within 10 (ten) days of the execution of this agreement.
Should the Consultant's services be needed after 1 year from the execution of
this agreement, a new agreement will be created to reflect the scope of services
required and term of services provided. The term of this Agreement shall
commence on the date it is executed by all parties and shall continue until
completion of the Services as defined herein.
 
3.        Property
All work performed by Consultant pursuant to this Agreement in connection with
the Services or otherwise, including, without limitation, business and strategic
plans and proposals, and however rendered, electronic or otherwise, and whether
or not patentable or copyrightable (the "Products"), shall be deemed
works-made-for-hire under United States copyright law and shall be the property
of the Company. Consultant further agrees to and does hereby assign, transfer,
and convey to the Company all of Consultant's right, title and interest in and
to the Products, and in connection therewith, to execute and deliver such
documents and take other steps, in order to enable the Company, in its sole
discretion, to obtain grants of patent and registration of copyright and
trademark, both domestic and foreign, in connection with the Products.
 
4.        Non-Circumvention
Consultant agrees that all third parties introduced to him/her by Seafarer
represent significant efforts and working relationships that are unique to, and
part of, the work product and intellectual capital of Seafarer. Therefore,
without the prior specific written consent of Seafarer, Consultant agrees to
refrain from conducting direct or indirect business dealings of any kind with
any third party so introduced by Seafarer, with the exception of third parties
with which Consultant has previously had a formal business relationship, for a
period of three (3) years from Effective Date of this Agreement.
 
5.        Confidentiality and Non-Disclosure
 

 
a)
Consultant acknowledges that Seafarer is a publicly traded company whose shares
are traded on the Over-the-Counter Bulletin Board under the ticker symbol SFRX.
Consultant has received or may receive in the future material non-public
information from Seafarer. Consultant agrees that he will hold in strict
confidence and not disclose to any third parties any material non-public
information received from Seafarer, except as approved in writing by the CEO of
Seafarer. Consultant additionally agrees that he will use the non-public
information that it receives from Seafarer for lawful purposes only.


 
Page 2 of 6

--------------------------------------------------------------------------------

 

 
Consulting Agreement
 
 
b)
Consultant shall treat as confidential and will not ever disclose under any
circumstances to any third party any information that he becomes aware of during
his business relationship with Seafarer pertaining to but not limited to any and
all of Seafarer's financial information, bank account information, access codes,
investors, shareholder lists, shipwreck site(s), treasure maps, proprietary
data,intellectualproperties,agreements,capabilities, specifications, business
strategies, information regarding existing and future technical, business and
marketing plans and product strategies, passwords, and the identity of actual
and potential customers and suppliers (hereinafter collectively referred to as
"Confidential Information"). Confidential Information may be written, e-mail,
hard copies of documents, oral, recorded, or contained on tape or on other
electronic or mechanical media.

 
 
c)
Consultant represents and warrants that he will not disclose any Confidential
Information whatsoever to any third party. Consultant will be deemed to have
been in a fiduciary relationship of confidence with respect to the Confidential
Information disclosed to its by Seafarer, and Consultant shall hold the
Confidential Information in strict confidence and will never disclose such
Confidential Information to any third (3rd) party or to use it for any purpose
other than as specifically authorized by Seafarer in writing.

 
 
d)
No copies of the Confidential Information shall be retained by. Consultant

 
 
e)
Seafarer shall be deemed to be the owner of all Confidential Information.

 
 
f)
Consultant specifically acknowledges that the unauthorized disclosure, use or
disposition of such Confidential Information by any third party could cause
irreparable harm and significant injury to Seafarer's business, which may be
difficult to ascertain. Accordingly, in the event of any breach by Consultant of
this Agreement involving confidentiality then Consultant shall immediately be in
violation of this Agreement and shall be liable for an immediate imposition of
an injunction against him, in addition to any other remedies that may be
available to Seafarer at law or in equity.

 
 
g)
Consultant shall indemnify and hold Seafarer completely harmless against any and
all liability, actions, claims, demands, liens, losses, damages, judgments and
expenses, including reasonable attorneys' fees that may arise from the
unauthorized disclosure or use of Confidential Information by Consultant.

 
 
 
 

 
 
Page 3 of 6

--------------------------------------------------------------------------------

 



 
Consulting Agreement
 
6.        Severability
In the event that any one or more provisions herein shall for any reason be held
to be invalid, illegal or unenforceable in any respect, such invalidity,
illegality or unenforceability shall not affect any other provision hereof.
 
7.        Independent Contractor
This Agreement shall not render Consultant an employee, partner, agent of, or
joint venture partner with Seafarer for any purpose. Seafarer shall not be
responsible for withholding taxes with respect to Consultant's compensation
hereunder and Consultant will be solely responsible for any and all local, state
and/or federal tax obligations. Consultant agrees to hold Seafarer harmless for
any expenses, liabilities or obligations of any type concerning taxes or
insurance. Consultant shall have no claim against Seafarer hereunder or
otherwise for vacation pay, sick leave, retirement benefits, social security,
worker's compensation, health or disability benefits, unemployment insurance
benefits, or employee benefits of any kind. In his capacity as an independent
contractor„ Consultant will exclusively control and direct his own time and
choose which days and specific hours that he performs Services for Seafarer and
he has the sole right to control and direct the means, manner, and method by
which he renders the Services to Seafarer. Consultant acknowledges that he has
never been an employee of Seafarer and Consultant also specifically acknowledges
that he has provided services to Seafarer on an independent contractor basis at
all times during his business relationship with Seafarer, including prior to the
Effective Date of this Agreement.
 
8.        No Assignment
Consultant's obligations hereto with respect to provision of Services shall not
be assignable to any other person without the express written consent of the
Company.
 
9.        General Release and Waiver of Claims by Blulife Inc.
Consultant does hereby remise, release, and forever discharge Seafarer,
Seafarer's agents, officers, directors, consultants, advisors, affiliates,
employees, assigns, administrators, controlling persons and personal
representatives, of and from all, and all manner of, actions, causes of action,
suits, proceedings, debts, dues, contracts, judgments, damages, claims, and
demands whatsoever in law or equity, which Consultant ever had, now has, or
which Consultant 's heirs, executors, administrators or personal representatives
hereafter can, shall, or may have for or by reason of any matter, cause, or
thing whatsoever arising out of Consultant's past, present, or future business
dealings with Seafarer or this Agreement; or in any way arising out of the
provision of services to Seafarer by Consultant.
 
10.     No Lawsuits
Consultant represents and warrants to Seafarer that he/she has never filed or
submitted any complaints, charges or lawsuits of any kind with any court,
governmental or administrative agency or arbitrator against Seafarer or any of
Seafarer's past or present officers, directors, consultants, advisors,
affiliates, employees, assigns, administrators, attorneys, agents, advisors,
consultants, subsidiaries, related parties and personal representatives.
 
 
 
 
 

 
Page 4 of 6

--------------------------------------------------------------------------------

 

 
 
Consulting Agreement
 
(ii) may be amended or modified only by a writing executed by the party against
whom enforcement is sought; (iii) shall inure to the benefit of and be binding
upon the respective heirs, administrators, personal representatives, successors
and assigns of the parties hereto; and (iv) shall be governed by and construed
in accordance with the laws of Florida.
 
11.     Full and Entire
This Agreement contains the entire agreement of the Parties hereto with respect
to the subject matter hereof and shall supersede all prior agreements and
understandings, oral or written, with respect to the subject matter herein.
 
12.     Modification
May be amended or modified of this agreement only by a writing executed by the
party against whom enforcement is sought.
 
13.     Drafting
Each Party acknowledges that it/he/she has adequate opportunity to review and
comment upon this Agreement, has been advised of its rights to have its own
independent counsel review this Agreement, and familiar with its terms.
 
14.     Waiver
No waiver of any right or obligation of the Parties under this Agreement shall
be effective unless made in writing, specifying such waiver, and is executed by
the Party against whom such waiver is being forced. A waiver by the other Party
hereto of any of its rights under this Agreement on any occasion shall not be a
part to the exercise of the same right on any subsequent occasion or of any
other right at any time.
 
15.     Successors and Assigns
This Agreement shall inure to the benefit of and be binding upon the respective
legal representatives, assigns, and successors in interest of Seafarer
Exploration Corp. The Consultant shall not have the right to assign, delegate,
or otherwise transfer any duty or obligation to be performed by it hereunder to
any person or entity, nor assign or transfer any rights hereunder.
 
 
 
 

 
 
Page 5 of 6

--------------------------------------------------------------------------------

 
 
 
Consulting Agreement
 
16.     Section Headings
The section headings contained hereunder are for the purposes of convenience
only and are not intended to define or limit the context of said section.
 
17.     Further Assurances
Consultant hereto shall cooperate and shall take such further action and shall
execute and deliver such further documents as may be reasonably required by any
other party in order to carry out the provisions and purposes of this Agreement.
 
18.     Survival
The Confidentiality and Non-Disclosure agreement shall survive the termination
and/or expiration of this Agreement and/or Consultant's performance of Services
for Seafarer Exploration Corp., for any reason.
 
IN WITNESS WHEREOF, the parties hereto have executed this Consulting Agreement
as of the date and year first above written.




CONSULTANT:


/s/  Vivian Blumenthal                    
Name: Vivian Blumenthal
Blulife Inc.




COMPANY:


/s/  Kyle Kennedy                            
Kyle Kennedy
President
Seafarer Exploration Corp.

 
 
 
 
Page 6 of 6

--------------------------------------------------------------------------------